Citation Nr: 1807354	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1968 to December 1969, with a period of service in the Republic of Vietnam.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in October 2015 before the undersigned Veterans Law Judge.  The transcript is of record.  

At the hearing, the issue of the Veteran's eligibility for Special Monthly Compensation was raised.  However, that separate issue presently resides with the RO for further development and is not now before the Board.  

In its December 2015 decision, the Board reopened the Veteran's claim for an acquired psychiatric disorder, to included PTSD, as evidence submitted was found to be both new and material.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, most recently characterized as an unspecified depressive disorder, is at least as likely as not etiologically related to in-service events.




CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, most recently characterized as an unspecified depressive disorder, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 	

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In view of the grant of the requested benefit, further discussion of assistance or notice is unnecessary.

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's Assertions

The Veteran contends that, while under combat conditions in Vietnam, he experienced a series of stressor events, to included witnessing the deaths of fellow Marines, and which put him in fear of hostile military or terrorist activity.  He further contends that these stressors induced PTSD, symptoms of which he has experienced since separation from service and for which he is currently being treated at VA facilities. 

An Acquired Psychiatric Disorder

The record indicates that in March 1989 the Veteran underwent a VA psychiatric consultation, in which the VA examiner concluded that he did not exhibit the "classical" symptoms of PTSD.  In November 1997, the Veteran's VA examination for PTSD resulted in a diagnosis which included depression, as well a marijuana dependence and substance-induced mood disorder.  

The Veteran received psychiatric assessments at North Florida VA facilities between August and December 2001, with diagnoses, variously or in combination, of alcohol, cocaine and cannabis dependence, depression, NOS (not otherwise specified) and "probable" PTSD.

At Jacksonville VA in August 2005, the Veteran's PTSD screen was found to be positive, but it was noted that his PTSD is not related to combat.  In October 2005, the Veteran was provisionally diagnosed with PTSD.  In January and March 2006, he was assessment with PTSD, but the Veteran's history of depressive disorder and alcohol and cannabis dependence was also noted. 

Both in a June 2006 Psychological Evaluation and a July 2006 Psychiatric Review Technique report, conducted in connection with an application for Social Security benefits, the examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  He only mentioned PTSD as being "by history."  

A July 2006 Psychiatric Assessment at Jacksonville VA made an assessment of "PTSD/mood disorder."  June 2008 treatment notes state the Veteran's assessment as PTSD due to military experiences.  In May 2010, the Veteran was still undergoing treatment at Jacksonville VA and received an assessment of PTSD.  By February 2011, the Veteran's progress notes gave an assessment of PTSD/polysubstance dependence.

A March 2011 VA examiner noted symptoms related to cognitive impairment psychotic symptoms and substance abuse.  Although she conceded that it is possible to have the existence of PTSD-related symptoms, she concluded that the Veteran's symptoms did not meet the diagnostic criteria under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th. Edition (DSM - IV) for sufficient persistence and severity to warrant a diagnosis of PTSD.

In July 2017, the Veteran underwent a VA examination for PTSD, in which the VA examiner found the stressor events to be sufficient in themselves to support a claim for PTSD.  However, he concluded that the symptoms did not satisfy the requirements of the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM - V) and he diagnosed the Veteran with an unspecified anxiety disorder and an unspecified cannabis-related disorder.  He opined that it is less likely as not (a 50 percent probability) that PTSD was incurred in, caused by or related to service in Vietnam.  He explained, as stated above, that the Veteran's symptoms did not satisfy the criteria of DSM - V.  Nonetheless, he further opined that it is at least as likely as not that the Veteran's unspecified depressive disorder is a result of an in-service stressor-related event. 

Conclusion 

Although, the foregoing summary of the Veteran's treatment record reveals inconsistencies in assessment and diagnoses, the Board concludes that the broadly characterized claim of an acquired psychiatric disorder is itself embraced by the findings, diagnoses and opinion of the July 2017 VA examiner.  As indicated in the record, depressive disorder was identified by examiners at various times and often in conjunction with symptoms which at other times seemed to indicate PTSD, as well as substance dependencies and associated mood disorders   

Nonetheless, for the reasons stated and based on the opinion of the January 2017 VA examiner, the Board finds the record contains competent medical findings which establish a nexus between the Veteran's acquired psychiatric disorder, most recently characterized as an unspecified depressive disorder, and in-service events and, therefore, resolving reasonable doubt in his favor, service connection is established.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, most recently characterized as an unspecified depressive disorder, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


